988 F.2d 122
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Danny W. THOMPSON, Petitioner-Appellant,v.Charles RYAN, Warden, Respondent-Appellee.
No. 92-15415.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 22, 1993.*Decided March 3, 1993.

Appeal from the United States District Court for the District of Arizona;  No. CV-90-00335-RCB, Robert C. Broomfield, District Judge, Presiding.
D.Ariz.
AFFIRMED.
Before GOODWIN, SCHROEDER and CANBY, Circuit Judges.


1
MEMORANDUM**


2
Danny W. Thompson, an Arizona state prisoner, appeals pro se the district court's denial of his Fed.R.Civ.P. 60(b) motion to vacate the judgment in his 28 U.S.C. § 2254 petition for writ of habeas corpus.1  We review for an abuse of discretion,  Northern Alaska Environmental Center v. Lujan, 961 F.2d 886, 889 (9th Cir.1992), and we affirm.


3
Thompson contends that the district court erred by denying his Fed.R.Civ.P. 60(b) motion.   In the order denying the Fed.R.Civ.P. 60(b) motion, the district court thoroughly reviewed appellant's claims and applied the correct law.   Accordingly, we find no abuse of discretion.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because Thompson failed to file a timely notice of appeal from the district court's denial of his section 2254 petition, this court only has jurisdiction to review the district court's denial of his Fed.R.Civ.P. 60(b) motion